Citation Nr: 0406262	
Decision Date: 03/10/04    Archive Date: 03/19/04

DOCKET NO.  97-09 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 30 
percent for the veteran's post-traumatic stress disorder for 
the period between November 9, 1994, and June 23, 1997.  

2.  Entitlement to a disability evaluation in excess of 50 
percent for the veteran's post-traumatic stress disorder for 
the period on and after June 24, 1997.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1944 to April 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which, in pertinent 
part, established service connection for post-traumatic 
stress disorder (PTSD); assigned a 10 percent evaluation for 
that disability; and effectuated the award as of November 9, 
1994.  In October 1997, the RO increased the evaluation for 
the veteran's PTSD from 10 to 30 percent and effectuated the 
award as of June 24, 1997.  In July 1998, the RO 
retroactively increased the evaluation for the veteran's PTSD 
from 10 to 30 percent for the period between November 9, 
1994, and June 23, 1997, and from 30 to 50 percent for the 
period on and after June 24, 1997.  The veteran has been 
represented throughout this appeal by the Disabled American 
Veterans.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected PTSD.  
In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
a similar appeal and directed that it was specifically not a 
claim for an increased disability evaluation.  However, the 
Court did not provided a specific name for the issue in lieu 
of "increased disability evaluation."  In the absence of 
such direction, the Board has framed the issues as the 
veteran's entitlement to an evaluation in excess of 30 
percent for his PTSD for the period between November 9, 1994, 
and June 23, 1997, and an evaluation in excess of 50 percent 
for his PTSD for the period on and after June 24, 1997.  The 
veteran is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.  


REMAND

The report of a January 1995 VA examination for compensation 
purposes states that the veteran was in receipt of Social 
Security Administration (SSA) disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA is 
not of record.  The Court has clarified that the VA's duty to 
assist the veteran includes an obligation to obtain the 
records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 
187-188 (1992).  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the veteran 
(1) of the information and evidence not of record that is 
necessary to substantiate his claims, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the veteran is expected to 
provide; and (4) notice that the veteran is to provide any 
evidence in his possession that pertains to his claims.  The 
Veterans Claims Assistance Act of 2000 (VCAA) notice issued 
to the veteran is deficient.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
recently invalidated the regulations which empowered the 
Board to issue written notification of the VCAA to veterans.  
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003).  Accordingly, this case is 
REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003) are met.  

The RO must convey (1) the information 
and evidence not of record that is 
necessary to substantiate the veteran's 
claims; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the veteran 
is expected to provide; and (4) notice 
that the veteran is to provide any 
evidence in his possession that pertains 
to the claims.  Duplicate copies of 
evidence currently in the file need not 
be submitted.  

2.  The RO should then contact the SSA 
and request that it provide documentation 
of the veteran's award of disability 
benefits, if any, and copies of all 
records developed in association with the 
award for incorporation into the record.  

3.  The RO should then request that 
copies of all pertinent VA clinical 
documentation pertaining to treatment of 
the veteran dated after December 2002 be 
forwarded for incorporation into the 
record

4.  The RO should then readjudicate the 
veteran's entitlement to both an 
evaluation in excess of 30 percent for 
his PTSD for the period between November 
9, 1994, and June 23, 1997, and an 
evaluation in excess of 50 percent for 
his PTSD for the period on and after June 
24, 1997.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  




